Citation Nr: 0336411	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-00 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran meets basic eligibility requirements for 
educational assistance benefits under Chapter 30 of Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to April 
1990, and had a second period of active service beginning 
June 30, 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied Chapter 30 
educational assistance benefits.

FINDINGS OF FACT

1.  The veteran had a period of honorable service prior to 
June 30, 1985.

2.  The veteran was not eligible for Chapter 34 education 
benefits on December 31, 1989, as he was still on active duty 
at that time.

3.  The veteran's first discharge or release from active duty 
after December 31, 1976, was in April 1990.

4.  The veteran elected to participate in the Montgomery G.I. 
Bill educational assistance program in June 1998, and his 
basic pay was reduced by $100.00 per month for twelve 
consecutive months beginning in June 1998 and ending in May 
1999.


CONCLUSION OF LAW

Eligibility criteria for basic educational assistance 
benefits under Chapter 30, Title 38 of the United States 
Code, have not been met.  38 U.S.C.A. §§ 3011, 3461, and 3462 
(West 2002); 38 C.F.R. § 7042 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The veteran's sole argument for determining eligibility for 
Chapter 30 educational assistance benefits is that he elected 
to participate in the benefits package and paid the $1200 
contribution for the benefits when called to active duty in 
June 1998.  The veteran does not dispute the fact that he is 
ineligible for Chapter 30 benefits, but seeks to have the 
$1200 contribution returned because of his ineligibility. 

The facts presented by the veteran are not in contention and 
the factual evidence is not dispositive in this case.  
Instead, this case involves statutory interpretation.  
Because the VCAA has no effect on claims when the question is 
limited to a matter of law, including statutory 
interpretation, the Board need not determine if VA met the 
duty to assist and duty to notify requirements of the VCAA.  
See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).

As for the veteran's assertion that he should have his $1200 
Chapter 30 educational assistance benefits contribution 
returned to him because he made the contribution to the 
Department of Defense when it should have known that he was 
ineligible to receive Chapter 30 benefits, the Board 
sympathizes with the veteran but has no authority to demand 
the return of funds paid to another government entity.  Thus, 
the Board can only address the issue of eligibility for 
Chapter 30 educational assistance benefits.

Chapter 30, Title 38 of the United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  38 U.S.C.A. Section 3011 reflects that Chapter 30 
educational assistance benefits are limited to individuals 
who, after June 30, 1985, first become members of the Armed 
Forces or first enter on active duty and meet several other 
service criteria, and individuals eligible for Chapter 34 
educational benefits as of December 31, 1989 who meet several 
other service criteria.  Eligibility for Chapter 34 benefits 
is limited to a period of ten years following an individual's 
first discharge or release from active duty after December 
31, 1976.  See 38 U.S.C.A. §§ 3461 and 3462.

The evidence of record shows that the veteran's first period 
of service began in February 1982 and ended in April 1990.  
Thus, he is ineligible for Chapter 30 benefits because he 
first became a member of the Armed Forces before June 30, 
1985, and he was ineligible for Chapter 34 benefits as of 
December 31, 1989, because he remained on active duty as of 
that date.  Additionally, the veteran is ineligible for 
Chapter 34 benefits because his first discharge or release 
from active service after December 31, 1976, was in April 
1990, making the end of his period of eligibility for Chapter 
34 benefits in April 2000.  Consequently, as conceded by the 
veteran, the Board finds that the veteran has not met the 
eligibility criteria for Chapter 30 educational assistance 
benefits and his appeal must be denied.


ORDER

Eligibility for Chapter 30 educational assistance benefits 
under Title 38, United States Code, is denied.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



